In an action to recover damages for injuries to person and property, the appeal is from an order denying leave to reargue appellant’s motion for change of venue. Appeal dismissed, with $10 eosts and disbursements. An order denying leave to reargue is not appealable, and no new or additional facts were presented in the affidavits submitted in support of the motion for leave to reargue; accordingly, there is no basis for treating the motion as a motion for leave to renew on additional papers (McNees v. Scholoff, 2 A D 2d 820).
Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ., concur.